
	

114 HR 154 IH: Close the Floodgates Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 154
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Kilmer (for himself, Mr. Cicilline, Mr. Himes, Mr. McDermott, Mr. Peters, Mr. Deutch, Ms. Bonamici, and Mr. Welch) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To repeal the provisions of the Consolidated and Further Continuing Appropriations Act, 2015, which
			 amended the Federal Election Campaign Act of 1971 to establish separate
			 contribution limits for contributions made to national parties to support
			 Presidential nominating conventions, national party headquarters
			 buildings, and recounts.
	
	
		1.Short titleThis Act may be cited as the Close the Floodgates Act.
		2.Repeal of separate contribution limits for certain contributions made to national committees of
			 political parties
			(a)RepealSection 101 of Division N of the Consolidated and Further Continuing Appropriations Act, 2015
			 (Public Law 113–235; 128 Stat. 2772), is repealed, and any provision of
			 law amended by such section shall be restored as if such section had not
			 been enacted into law.
			(b)Effective DateThe amendment made by subsection (a) shall take effect as if included in the enactment of the
			 Consolidated and Further Continuing Appropriations Act, 2015.
			
